Citation Nr: 1502441	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  04-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in June 2012, which vacated a June 2011 Board decision and remanded the issue remaining on appeal for additional development.  The issue initially arose from an April 2003 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was remanded for additional development in July 2013, October 2013, and February 2014.


REMAND

The Board finds additional action is required prior to appellate review.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2014 remand instructions included a request that the Veteran be scheduled for a VA examination for specific etiology opinions.  Although a VA audiology's opinion was added to the record in April 2014, the provided opinions did not address the remand requests for opinions pertaining to any in-service head trauma, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service, nor whether any hearing loss had been incurred or aggravated by service-connected otitis media or tinnitus.  It is significant to note that a March 2005 private medical opinion stated that recurring ear infections in an adult would imply a structural deformity and indicated that deformity could be caused by head injury and direct ear trauma.  The Board also notes that a June 2014 supplemental statement of the case found a current hearing loss disability for VA compensation purposes was not shown, but that an April 2008 VA examination report, which included left ear word recognition findings of 88, indicative of hearing loss disability, was not addressed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Obtain clarifying opinions from the April 2014 examiner, or if unavailable, another VA audiologist, as to the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any hearing loss disability manifest at any time during this appeal, is related to service, including any in-service acoustic trauma, head trauma, or structural deformity due to head injury or direct ear trauma, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service?

(b) Is it at least as likely as not (50 percent or greater probability) that any hearing loss is due to service-connected otitis media or tinnitus?

(c) Is it at least as likely as not (50 percent or greater probability) that any hearing loss has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected otitis media or tinnitus?

(d) Is it at least as likely as not (50 percent or greater probability) that any hearing loss was otherwise incurred during active service?

3.  Then, readjudicate the claim with consideration of all evidence pertaining to hearing loss obtained during the course of this appeal including left ear word recognition ability on VA examination in April 2008.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

